DETAILED ACTION
Notice of Allowance
1.	This Notice of Allowance is in response to Applicant’s Remarks filed on 9/7/2021. Originally filed claims 1-6 are hereby allowed for the reasons stated below.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter – Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Applicant claims have overcome the prior art of the 35 USC 103 rejection by including:
1.	A purchase information utilization system comprising a processor and a storage unit, the purchase information utilization system executing a program stored in the storage unit to implement: 
a reception unit that receives, from a terminal device of a consumer, purchase information including a product code, being product identification information obtained through photographing a product code displayed on a product by the terminal device, and a receipt image photographed by the terminal device; 
a purchase information storage unit that stores the purchase information received by the reception unit; 
a content storage unit that stores the identification information of the product, content related to the product and an issuance condition including an issuance timing of the content in correspondence; and 
a determination unit that, when the reception unit receives information including the product code and the receipt image as the purchase information, determines that the consumer has purchased the product corresponding to the product code; and 
a content provision unit that, when the determination unit determines that the consumer has purchased the product, refers to the content storage unit and, in a case that content corresponding to the product has been registered, allows the content to be transmitted to the terminal device based on the issuance timing, 
wherein the content is at least any of an evaluation request for the product, a questionnaire and a coupon, and 
wherein the issuance timing is a time when a predetermined period of time has elapsed from the time when the reception unit received the product code or a time when a predetermined period of time has elapsed from the time when the reception unit received an image of the product.
The reason for allowance of claims 1-6 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above 
The claims do not appear to invoke 35 USC 112(f) based at least on the fact that all of the claimed units are sufficiently tied to at least the claimed processor.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        

/PETER LUDWIG/Primary Examiner, Art Unit 3687